Citation Nr: 0329444	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97- 10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for disability of the 
right lower leg. 

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




REMAND

The veteran had honorable active duty service from June 1977 
to June 1980, from March 1982 to March 1985, and from May 
1986 to May 27, 1990.  The character of service from May 28, 
1990, until discharge in May 1993 is considered a bar to VA 
disability compensation benefits. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1995 and 
January 1997 by the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The record contains evidence of current diagnoses of a right 
lower leg disability and hypertension, evidence that the 
veteran had elevated blood pressure readings in service, and 
evidence that the claimed disabilities may be associated with 
service or service-connected disability.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the less than one-year response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the March 2001 letter, addressing the Veterans Claims 
Assistance Act of 2000 (VCAA).  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  

For these reasons, the Board determines that further 
evidentiary and procedural development is required.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103 and 5103A, and any 
other applicable legal precedent.  

a.  On the issue of service 
connection for disability of the 
right lower leg, notify the veteran 
that he should submit medical 
evidence that associates the current 
diagnosis of atrophy and nerve 
damage to service or to the 
service-connected right knee 
disability. 

b.  On the issue of service 
connection for hypertension, the 
notify the veteran that he should 
submit medical evidence that 
associates elevated blood pressure 
readings prior to May 1990 to the 
current diagnosis of hypertension.   

2.  Schedule the veteran for examinations 
by a neurologist and a cardiologist.  The 
claims folder must be made available to 
the examiners for review before the 
examinations.  

a.  The purpose of the neurology 
examination is to determine (1) 
whether the veteran has peroneal 
nerve damage associated with the 
service-connected right 
patellofemoral joint syndrome, 
resulting in atrophy and weakness of 
the right lower leg; or (2) in the 
absence of nerve damage, whether 
there is a permanent increase in the 
disability of the right lower 
extremity because of the 
service-connected right 
patellofemoral joint syndrome, and, 
if so the degree of impairment due 
to the service-connected disability. 

b.  The purpose of the cardiology 
examination is to determine whether 
the veteran has current hypertension 
related to readings of elevated 
blood pressure, documented in the 
service medical records for the 
first time, in October 1988 (152/80) 
and February 1989 (142/104, 138/98, 
and 132/96; normal blood pressure 
without a history of hypertension 
was noted on reenlistment 
examination in April 1990).   The 
examiner is asked to express an 
opinion on whether the elevated 
readings in service were a sign of 
labile hypertension and, if so, is 
labile hypertension associated with 
the assessment of probable essential 
hypertension in August 1991 and the 
post-service diagnosis of 
hypertension on VA examination in 
October 1996.  

In providing a nexus opinion, each 
examiner is asked to consider whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that any 
current disability is related either to 
the documented events in service or to a 
service-connected disability as shown. 

3.  After the development requested has 
been completed, adjudicate the claims.  
If any determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




